                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                                 NO. 5:18-CR-00279-BO

 UNITED STATES OF AMERICA                   )
                                            )
                        v.                  )                 ORDER
                                            )
 KACEY HICKS,                               )
                                            )
                        Defendant.          )

       For the reasons detailed in the Motion to be Excused from Attendance at Trial,

the Court ORDERS that Wes J. Camden, is hereby EXCUSED from attending the

trial of this matter.

       SO ORDERED. 5/3/2019


                                     TERRENCE W. BOYLE .
                                     CHIEF, UNITED STATES DISTRICT JUDGE
